DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 5-7, 9-10, 13-15, and 17-20 are pending in this application.Claims 1 and 9 are presented as currently amended claims.
Claims 2, 5-7, 10, 13-15 and 17-18 are presented as previously amended or original claims.
Claims 19 and 20 are newly presented.
Claims 8 and 16 are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-18 do not fall within one of the four categories of patent eligible subject matter because both claims are hybrid claims in which a single statutory category is not selected.
The preamble of claim 17 claims a vehicle in independent form, but then references claim 9 in a depend manner. Similarly, claim 18 claims a non-transitory computer readable storage medium in an independent form, but then references independent method claim 1 in the form of a dependent claim. Correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 9-10, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190325349 A1) (hereinafter Zhang) in view of Pazhayampallil et al. (US 20190137287 A1) (hereinafter Pazhayampallil). As regards the individual claims:
Regarding claim 1: Zhang teaches a method comprising:
acquiring by a vehicle, current environmental feature information around the vehicle (Zhang: ¶ 130; camera/imaging sensor for gathering image data (e.g., the camera sensors may automatically capture road sign information, images of road obstructions, etc. for analysis))
wherein the current environmental feature information comprises at least one of lane line feature information (Zhang: ¶ 135;capture and store details such as the slope and curvature of the road, lane markings, roadside objects such as sign posts, including what the signage denotes)
However, Zhang does not explicitly teach certain types of:
intersection feature information; however, Pazhayampallil does teach
intersection feature information (Pazhayampallil: ¶ 038; collect sensor data through sensors integrated into the vehicle; characterize features detected in these sensor data with feature types (e.g., lane markers, road signs, curbs, building facades, other vehicles, pedestrians, rain or puddles, road debris, construction cones, road barriers)) (Pazhayampallil: ¶ 011; (e.g., roadwork, a change in location of a crosswalk or crosswalk sign, an absent stop sign, absent or shifted lane markers))
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Pazhayampallil because applying a known technique to a known device ready for improvement to yield predictable results is obvious. In the instant case, Zhang’s system for incorporating learned signs with detailed maps is a known device ready for improvement and Pazhayampallil teaches accounting for certain additional types of intersection features such as nearby buildings (Instant Application Specification ¶ 036). The resulting combination results in predictable results and as such would be obvious to a person of ordinary skill in the art and would result in predictable benefits such as more accurate maps and better guidance based on better geolocation.
Zhang further teaches:
lane quantity feature information (Zhang: ¶ 096; collect billions of 3D points and model road surfaces and other map features down to the number lanes and their widths)
and roadside object feature information (Zhang: ¶¶ 059-061; traffic sign learning based on network connectivity can be performed as a standalone process)
detecting, by the vehicle, according to the current environmental feature information and map data, whether the map data is erroneous (Zhang: ¶ 096; the filtering module 605 can accept the candidate traffic sign for assignment to the target road link (step 719)) (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes (e.g., functional class, speed, etc.). For example, when checking an upstream link, if the upstream link has a FC higher than or equal to 4 (e.g., indicating minor arterial roads with low expected speeds), but the speed limit value is equal to 60 mph, the filtering module 605 can be configured to determine or otherwise flag the attributes as possible errors because of the determined inconsistency) (Zhang: ¶¶ 059-061; traffic sign learning based on network connectivity can be performed as a standalone process or as a post processing step of a general traffic sign learning process . . . it is contemplated that embodiments of using network connectivity to resolve incorrectly assigned learned signs and/or learned sign values can be performed in combination with any equivalent process for determining an initial set of candidate learned signs and/or candidate learned sign values) (Zhang: ¶¶ 116–117; mapping platform can select traffic sign data to . . . control autonomous driving [from] learned traffic sign data . . . based on one or more rules [and can further] send the alternate learned signed data to the HD map extension filter[and] the mapping platform can apply a rule that always selects the learned sign data over any other alternate data source if the learned sign data (e.g., TSR-based traffic sign data) is available for the given road link. The favoring of the learned traffic sign data, for instance, is based on an assumption that the because the [sic] learned traffic sign data . . .  may have a higher likelihood of representing current conditions (emphasis added))
determining whether a map data error affects traveling of the vehicle if the map data is determined to be erroneous (Pazhayampallil: ¶ 069; when the computer system confirms a Type 1B discrepancy (e.g., a lane closure, small accident, pothole, or road resurfacing) [thereafter, inter alia,] autonomous vehicles can then implement onboard models for handling (e.g., avoiding) this Type 1B discrepancy when approaching and passing this discrepancy in the near future. The computer system can thus inform autonomous vehicles moving toward a Type 1B or Type 1C discrepancy of this discrepancy, thereby enabling these autonomous vehicles to both calculate their locations with a greater degree of confidence based on the known location of the discrepancy and to adjust navigational actions according to this discrepancy.)
Pazhayampallil further teaches:
and correspondingly controlling a traveling state of the vehicle if the map data error affects the traveling of the vehicle wherein the correspondingly controlling a traveling state of the vehicle comprises: acquire a lane confidence level of a current road according to the current environmental feature information and the map data; e (Pazhayampallil: ¶ 038; autonomous vehicle can also scan this constellation of detected features to corresponding ground truth features in the localization map for discrepancies, such as: a detected feature labeled as immutable by the autonomous vehicle but not represented in the corresponding location in the localization map) (Pazhayampallil: ¶ 069; enabling these autonomous vehicles to both calculate their locations with a greater degree of confidence based on the known location of the discrepancy and to adjust navigational actions according to this discrepancy) (Pazhayampallil: ¶ 030; autonomous vehicle can determine whether to: brake as the autonomous vehicle approaches a stop sign or yield sign indicated in the navigation or localization map; or begin turning to follow its assigned route. In another example, the autonomous vehicle can: detect its position within a lane in its immediate vicinity based on positions of lane markers detected in optical scans recorded by the autonomous vehicle; extrapolate its trajectory relative to this lane at greater distances (e.g., greater than ten meters) ahead of the autonomous vehicle based on its derived geospatial location and georeferenced features representing lane markers on this segment of road in the localization map; and then autonomously adjust its steering position in order to maintain its position centered within its current lane. Similarly, the autonomous vehicle can: preemptively prepare to navigate around fixed obstacles—such as roadwork, road barriers, and curbs—represented in the localization map (or in the navigation map) based on the derived geospatial location of the autonomous vehicle and the route currently executed by the autonomous vehicle, such as before detecting these fixed obstacles in the sensor data recorded by sensors in the autonomous vehicle; autonomously adjust its trajectory accordingly; and confirm presence of these fixed obstacles and its path around these fixed obstacles as these fixed obstacles come into view of the autonomous vehicle.)
determine a target lane according to the lane confidence level of the current road and controlling the vehicle to continue traveling along the target lane at a speed corresponding to a target lane confidence level(Pazhayampallil: ¶ 069; when the computer system confirms a Type 1B discrepancy (e.g., a lane closure, small accident, pothole, or road resurfacing) [thereafter, inter alia,] autonomous vehicles can then implement onboard models for handling (e.g., avoiding) this Type 1B discrepancy when approaching and passing this discrepancy in the near future. The computer system can thus inform autonomous vehicles moving toward a Type 1B or Type 1C discrepancy of this discrepancy, thereby enabling these autonomous vehicles to both calculate their locations with a greater degree of confidence based on the known location of the discrepancy and to adjust navigational actions according to this discrepancy.) (Pazhayampallil: ¶ 030; the autonomous vehicle can: detect its position within a lane in its immediate vicinity based on positions of lane markers detected in optical scans recorded by the autonomous vehicle; extrapolate its trajectory relative to this lane at greater distances (e.g., greater than ten meters) ahead of the autonomous vehicle based on its derived geospatial location and georeferenced features representing lane markers on this segment of road in the localization map; and then autonomously adjust its steering position in order to maintain its position centered within its current lane.)
Regarding claim 2, as detailed above, Zhang as modified by Pazhayampallil teaches the invention as detailed with respect to claim 1. Zhang further teaches:
acquiring, from a plurality of sensors on the vehicle, detection information of the sensors (Zhang: ¶ 130; vehicle 103 are configured with various sensors for generating or collecting environmental sensor data (e.g., for processing by the in-vehicle feature detector 113 and/or mapping platform 111), related geographic data, etc. including but not limited to, optical, radar, ultrasonic, LiDAR, etc.)
acquiring the current environmental feature information according to the detection information of the sensors. (Zhang: ¶ 047; the TSR observations 201 from vehicles 103 for a recognized sign 107 can include, but are not limited, to any of the following data fields: a sign value, sign type, latitude, longitude, heading, altitude, and/or side of road the sign was detected.)
Regarding claim 6, as detailed above, Zhang as modified by Pazhayampallil teaches the invention as detailed with respect to claim 1. Zhang further teaches:
reporting error information to a server (Zhang: ¶ 038; when using data from vehicle-based sensors, the system 100 can update the digital map data of the geographic database 101 [located at a remote server] at higher frequencies (e.g., every few hours) than traditional processes)
if the map data is determined to be erroneous (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes (e.g., functional class, speed, etc.))
so as to cause the server to correct the map data (Zhang: ¶ 038; Since there can be potentially thousands of such cars or vehicles (e.g., a vehicle 103) traveling in road network and reporting sensor data, the system 100 can provide, in some embodiments, updated digital map data (e.g., including learned traffic sign data) in near real time)
Regarding claim 9: Zhang teaches an:
apparatus for detecting map error information, the apparatus being disposed in a vehicle and comprising: at least one processor and a memory; the memory stores a computer program, wherein the computer program stored in the memory when being executed by the at least one processor, causes the at least one processor to (Zhang: Clm. 012; apparatus for traffic sign learning comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following)
acquire current environmental feature information around the vehicle (Zhang: ¶ 130; camera/imaging sensor for gathering image data (e.g., the camera sensors may automatically capture road sign information, images of road obstructions, etc. for analysis))
wherein the current environmental feature information comprises at least one of lane line feature information (Zhang: ¶ 135;capture and store details such as the slope and curvature of the road, lane markings, roadside objects such as sign posts, including what the signage denotes)
However, Zhang does not explicitly teach certain types of:
intersection feature information; however, Pazhayampallil does teach
intersection feature information (Pazhayampallil: ¶ 038; collect sensor data through sensors integrated into the vehicle; characterize features detected in these sensor data with feature types (e.g., lane markers, road signs, curbs, building facades, other vehicles, pedestrians, rain or puddles, road debris, construction cones, road barriers)) (Pazhayampallil: ¶ 011; (e.g., roadwork, a change in location of a crosswalk or crosswalk sign, an absent stop sign, absent or shifted lane markers))
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Pazhayampallil because applying a known technique to a known device ready for improvement to yield predictable results is obvious. In the instant case, Zhang’s system for incorporating learned signs with detailed maps is a known device ready for improvement and Pazhayampallil teaches accounting for certain additional types of intersection features such as nearby buildings (Instant Application Specification ¶ 036). The resulting combination results in predictable results and as such would be obvious to a person of ordinary skill in the art and would result in predictable benefits such as more accurate maps and better guidance based on better geolocation.
Zhang further teaches:
lane quantity feature information (Zhang: ¶ 096; collect billions of 3D points and model road surfaces and other map features down to the number lanes and their widths)
and roadside object feature information (Zhang: ¶¶ 059-061; traffic sign learning based on network connectivity can be performed as a standalone process)
detect, according to the current environmental feature information and map data, whether the map data is erroneous (Zhang: ¶ 096; the filtering module 605 can accept the candidate traffic sign for assignment to the target road link (step 719)) (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes (e.g., functional class, speed, etc.). For example, when checking an upstream link, if the upstream link has a FC higher than or equal to 4 (e.g., indicating minor arterial roads with low expected speeds), but the speed limit value is equal to 60 mph, the filtering module 605 can be configured to determine or otherwise flag the attributes as possible errors because of the determined inconsistency) (Zhang: ¶¶ 059-061, traffic sign learning based on network connectivity can be performed as a standalone process or as a post processing step of a general traffic sign learning process . . . it is contemplated that embodiments of using network connectivity to resolve incorrectly assigned learned signs and/or learned sign values can be performed in combination with any equivalent process for determining an initial set of candidate learned signs and/or candidate learned sign values) (Zhang: ¶¶ 116-117; mapping platform can select traffic sign data to . . . control autonomous driving [from] learned traffic sign data . . . based on one or more rules [and can further] send the alternate learned signed data to the HD map extension filter[and] the mapping platform can apply a rule that always selects the learned sign data over any other alternate data source if the learned sign data (e.g., TSR-based traffic sign data) is available for the given road link. The favoring of the learned traffic sign data, for instance, is based on an assumption that the because the [sic] learned traffic sign data . . .  may have a higher likelihood of representing current conditions (emphasis added))
determining whether a map data error affects traveling of the vehicle if the map data is determined to be erroneous (Pazhayampallil: ¶ 069; when the computer system confirms a Type 1B discrepancy (e.g., a lane closure, small accident, pothole, or road resurfacing) [thereafter, inter alia,] autonomous vehicles can then implement onboard models for handling (e.g., avoiding) this Type 1B discrepancy when approaching and passing this discrepancy in the near future. The computer system can thus inform autonomous vehicles moving toward a Type 1B or Type 1C discrepancy of this discrepancy, thereby enabling these autonomous vehicles to both calculate their locations with a greater degree of confidence based on the known location of the discrepancy and to adjust navigational actions according to this discrepancy.)
Pazhayampallil further teaches:
and correspondingly controlling a traveling state of the vehicle if the map data error affects the traveling of the vehicle wherein the correspondingly controlling a traveling state of the vehicle comprises: acquire a lane confidence level of a current road according to the current environmental feature information and the map data (Pazhayampallil: ¶ 038; autonomous vehicle can also scan this constellation of detected features to corresponding ground truth features in the localization map for discrepancies, such as: a detected feature labeled as immutable by the autonomous vehicle but not represented in the corresponding location in the localization map) (Pazhayampallil: ¶ 069; enabling these autonomous vehicles to both calculate their locations with a greater degree of confidence based on the known location of the discrepancy and to adjust navigational actions according to this discrepancy) (Pazhayampallil: ¶ 030; autonomous vehicle can determine whether to: brake as the autonomous vehicle approaches a stop sign or yield sign indicated in the navigation or localization map; or begin turning to follow its assigned route. In another example, the autonomous vehicle can: detect its position within a lane in its immediate vicinity based on positions of lane markers detected in optical scans recorded by the autonomous vehicle; extrapolate its trajectory relative to this lane at greater distances (e.g., greater than ten meters) ahead of the autonomous vehicle based on its derived geospatial location and georeferenced features representing lane markers on this segment of road in the localization map; and then autonomously adjust its steering position in order to maintain its position centered within its current lane. Similarly, the autonomous vehicle can: preemptively prepare to navigate around fixed obstacles—such as roadwork, road barriers, and curbs—represented in the localization map (or in the navigation map) based on the derived geospatial location of the autonomous vehicle and the route currently executed by the autonomous vehicle, such as before detecting these fixed obstacles in the sensor data recorded by sensors in the autonomous vehicle; autonomously adjust its trajectory accordingly; and confirm presence of these fixed obstacles and its path around these fixed obstacles as these fixed obstacles come into view of the autonomous vehicle.)
determine a target lane according to the lane confidence level of the current road and controlling the vehicle to continue traveling along the target lane at a speed corresponding to a target lane confidence level (Pazhayampallil: ¶ 069; when the computer system confirms a Type 1B discrepancy (e.g., a lane closure, small accident, pothole, or road resurfacing) [thereafter, inter alia,] autonomous vehicles can then implement onboard models for handling (e.g., avoiding) this Type 1B discrepancy when approaching and passing this discrepancy in the near future. The computer system can thus inform autonomous vehicles moving toward a Type 1B or Type 1C discrepancy of this discrepancy, thereby enabling these autonomous vehicles to both calculate their locations with a greater degree of confidence based on the known location of the discrepancy and to adjust navigational actions according to this discrepancy.) (Pazhayampallil: ¶ 030; the autonomous vehicle can: detect its position within a lane in its immediate vicinity based on positions of lane markers detected in optical scans recorded by the autonomous vehicle; extrapolate its trajectory relative to this lane at greater distances (e.g., greater than ten meters) ahead of the autonomous vehicle based on its derived geospatial location and georeferenced features representing lane markers on this segment of road in the localization map; and then autonomously adjust its steering position in order to maintain its position centered within its current lane.)
Regarding claim 10, as detailed above, Zhang as modified by Pazhayampallil teaches the invention as detailed with respect to claim 9. Zhang further teaches:
acquire, from a plurality of sensors on the vehicle, detection information of the sensors (Zhang: ¶ 130; vehicle 103 are configured with various sensors for generating or collecting environmental sensor data (e.g., for processing by the in-vehicle feature detector 113 and/or mapping platform 111), related geographic data, etc. including but not limited to, optical, radar, ultrasonic, LiDAR, etc.)
acquire the current environmental feature information according to the detection information of the sensors. (Zhang: ¶ 047; the TSR observations 201 from vehicles 103 for a recognized sign 107 can include, but are not limited, to any of the following data fields: a sign value, sign type, latitude, longitude, heading, altitude, and/or side of road the sign was detected.)
Regarding claim 14, as detailed above, Zhang as modified by Pazhayampallil teaches the invention as detailed with respect to claim 9. Zhang further teaches:
report error information to a server (Zhang: ¶ 038; when using data from vehicle-based sensors, the system 100 can update the digital map data of the geographic database 101 [located at a remote server] at higher frequencies (e.g., every few hours) than traditional processes)
if the map data is determined to be erroneous (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes (e.g., functional class, speed, etc.))
so as to causes the server to correct the map data (Zhang: ¶ 038; Since there can be potentially thousands of such cars or vehicles (e.g., a vehicle 103) traveling in road network and reporting sensor data, the system 100 can provide, in some embodiments, updated digital map data (e.g., including learned traffic sign data) in near real time.)
Regarding claim 17, as detailed above, Zhang as modified by Pazhayampallil teaches the invention as detailed with respect to claim 9. Zhang further teaches:
A vehicle, comprising: at least one sensor (Zhang: ¶ 130; vehicle 103 are configured with various sensors for generating or collecting environmental sensor data (e.g., for processing by the in-vehicle feature detector 113 and/or mapping platform 111), related geographic data, etc. including but not limited to, optical, radar, ultrasonic, LiDAR, etc. sensors)
Regarding claim 18, as detailed above, Zhang as modified by Pazhayampallil teaches the invention as detailed with respect to claim 1. Zhang further teaches:
A non-transitory computer readable storage medium, having a computer program stored thereon, wherein when the computer program is executed, the method according to claim 1 is implemented (Zhang: ¶ 005; a non-transitory computer-readable storage for traffic sign learning medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause, at least in part, an apparatus to receive data indicating a candidate traffic sign (e.g., a candidate traffic speed limit sign) for a target road link.)
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Pazhayampallil in view of Fritz (US 20100324797 A1). As regards the individual claims:
Regarding claim 5, as detailed above, Zhang as modified by Pazhayampallil teaches the invention as detailed with respect to claim 1. Zhang further teaches:
detecting a consistency between a road ahead and the map data (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes (e.g., functional class, speed, etc.))
in real-time (Zhang: ¶ 038; the system 100 can provide, in some embodiments, updated digital map data (e.g., including learned traffic sign data) in near real time.)
While neither Zhang nor Pazhayampallil explicitly teach:
controlling the vehicle to resume a normal traveling state, when it is detected that the road ahead is consistent with the map data; Fritz does teach:
A vehicle control system that relies on optical recognition of lane lines when they appear as expected, but that when the lane lines are unexpectedly not present, the vehicle automatically shifts reliance to vehicle-ahead tracking until the lane lines reappear, at which time control will transfer back to the normal travelling state of optical line recognition (Fritz: ¶ 040; [w]hen changing from a state in which traffic lane markings are detected into a state in which traffic lane markings are not detected anymore, an automatic switchover from the lane tracking assistance or combined lane object tracking assistance to the pure object tracking assistance takes place. If the traffic lane markings are subsequently again detected, one switches automatically from the object tracking assistance back into the lane tracking assistance or combined lane object tracking assistance.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Fritz teaches the limitation based on the logic that Fritz is teaching that when the expected environmental object (lane markings) are not present, controlling the vehicle can transfer to another system, but then when it is detected that the road ahead is consistent with the map data (the expected traffic lanes reappear), controlling the vehicle can resume in a normal traveling state.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Fritz based on a motivation to improve vehicle systems which suffer decrease in performance once the environmental feature recognition system is unable to recognize the pertinent feature due to the prevailing circumstances (Fritz: ¶ 004).
Regarding claim 13, as detailed above, Zhang as modified by Pazhayampallil teaches the invention as detailed with respect to claim 9. Zhang further teaches:
detect a consistency between a road ahead and the map data (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes (e.g., functional class, speed, etc.))
in real-time (Zhang: ¶ 038; the system 100 can provide, in some embodiments, updated digital map data (e.g., including learned traffic sign data) in near real time.)
While neither Zhang nor Pazhayampallil explicitly teach:
control the vehicle to resume a normal traveling state, after it is detected that the road ahead is consistent with the map data; Fritz does teach:
A vehicle control system that relies on optical recognition of lane lines when they appear as expected, but that when the lane lines are unexpectedly not present, the vehicle automatically shifts reliance to vehicle-ahead tracking until the lane lines reappear, at which time control will transfer back to the normal travelling state of optical line recognition (Fritz: ¶ 040; [w]hen changing from a state in which traffic lane markings are detected into a state in which traffic lane markings are not detected anymore, an automatic switchover from the lane tracking assistance or combined lane object tracking assistance to the pure object tracking assistance takes place. If the traffic lane markings are subsequently again detected, one switches automatically from the object tracking assistance back into the lane tracking assistance or combined lane object tracking assistance.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Fritz teaches the limitation based on the logic that Fritz is teaching that when the expected environmental object (lane markings) are not present, controlling the vehicle can transfer to another system, but then when it is detected that the road ahead is consistent with the map data (the expected traffic lanes reappear), controlling the vehicle can resume in a normal traveling state.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Fritz based on a motivation to improve vehicle systems which suffer decrease in performance once the environmental feature recognition system is unable to recognize the pertinent feature due to the prevailing circumstances (Fritz: ¶ 004).
Claims 7, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Pazhayampallil in view of Janssen (US 6560529 B1). As regards the individual claims:
Regarding claim 7, as detailed above, Zhang as modified by Pazhayampallil teaches the invention as detailed with respect to claim 1. Neither Zhang nor Pazhayampallil explicitly teach:
giving alarm information, if the map data is determined to be erroneous; however, Janssen does teach:
giving alarm information, if the map data is determined to be erroneous. (Janssen: Col. 2, lns. 09-30; Because of the coupling between road sign recognition and the navigation system, the relevance of the road signs recognized by the device for road sign recognition can be assessed. This enhances the quality of road sign recognition [if] the navigation device 3 contains a map memory for storing digital map data in particular, as well as comparison means for comparing the road sign recognition data, which are transmitted from the device for road sign recognition, with the map data. As a result, if there are deviations, a warning can be made to the vehicle driver.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Janssen based on a motivation to improve a vehicle by coupling a road sign recognition with navigation data such that the data ascertained by the two systems can supplement one another, which in turn contributes to enhancing the safety and reliability particularly when interventions are to be made into the speed controller of the vehicle Janssen: col. 001, lns. 16-26).
Regarding claim 15, as detailed above, Zhang as modified by Pazhayampallil teaches the invention as detailed with respect to claim 9. Neither Zhang nor Pazhayampallil explicitly teach:
give alarm information, if the map data is determined to be erroneous; however, Janssen does teach:
give alarm information, if the map data is determined to be erroneous. (Janssen: Col. 2, lns. 09-30; Because of the coupling between road sign recognition and the navigation system, the relevance of the road signs recognized by the device for road sign recognition can be assessed. This enhances the quality of road sign recognition [if] the navigation device 3 contains a map memory for storing digital map data in particular, as well as comparison means for comparing the road sign recognition data, which are transmitted from the device for road sign recognition, with the map data. As a result, if there are deviations, a warning can be made to the vehicle driver.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Janssen based on a motivation to improve a vehicle by coupling a road sign recognition with navigation data such that the data ascertained by the two systems can supplement one another, which in turn contributes to enhancing the safety and reliability particularly when interventions are to be made into the speed controller of the vehicle Janssen: col. 001, lns. 16-26).
Regarding claim 19, as detailed above, Zhang as modified by Pazhayampallil teaches the invention as detailed with respect to claim 1. Neither Zhang nor Pazhayampallil explicitly teach:
wherein the method further comprises: giving alarm information only in a situation where the map data error causes risk for the traveling of the vehicle, not giving the alarm information and not controlling the traveling state of the vehicle in a situation where there is one additional object on the roadside that does not affect the traveling of the vehicle; however, Janssen does teach:
wherein the method further comprises: giving alarm information only in a situation where the map data error causes risk for the traveling of the vehicle, not giving the alarm information and not controlling the traveling state of the vehicle in a situation where there is one additional object on the roadside that does not affect the traveling of the vehicle (Janssen: Col. 2, lns. 29-31; if there are deviations, a warning can be made to the vehicle driver. In each case, the knowledge of the construction site can be taken into account in reports made by the navigation system to the driver.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Janssen based on a motivation to improve a vehicle by coupling a road sign recognition with navigation data such that the data ascertained by the two systems can supplement one another, which in turn contributes to enhancing the safety and reliability particularly when interventions are to be made into the speed controller of the vehicle Janssen: col. 001, lns. 16-26).
Regarding claim 20, as detailed above, Zhang as modified by Pazhayampallil teaches the invention as detailed with respect to claim 9. Neither Zhang nor Pazhayampallil explicitly teach:
wherein the computer program further causes the processor to: give alarm information only in a situation where the map data error causes risk for the traveling of the vehicle, not give the alarm information and not control the traveling state of the vehicle in a situation where there is one additional object on the roadside that does not affect the traveling of the vehicle; however, Janssen does teach:
wherein the method further comprises: giving alarm information only in a situation where the map data error causes risk for the traveling of the vehicle, not giving the alarm information and not controlling the traveling state of the vehicle in a situation where there is one additional object on the roadside that does not affect the traveling of the vehicle (Janssen: Col. 2, lns. 29-31; if there are deviations, a warning can be made to the vehicle driver. In each case, the knowledge of the construction site can be taken into account in reports made by the navigation system to the driver.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Janssen based on a motivation to improve a vehicle by coupling a road sign recognition with navigation data such that the data ascertained by the two systems can supplement one another, which in turn contributes to enhancing the safety and reliability particularly when interventions are to be made into the speed controller of the vehicle Janssen: col. 001, lns. 16-26).
Response to Arguments
Applicant's remarks filed April 7, 2022 have been fully considered.
Applicant’s arguments with respect to independent claims 1 and 9 and dependent claims 5, 7, 13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art Pazhayampallil et al. (US 20190137287 A1) has been newly applied to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Gonsa et al. (US 20200309538 A1) which discloses a system for updating a digital model of at least one sub-region of a digital map using one or more sensors for capturing vehicle surroundings data. Kusano (US 20170291615 A1) is also made of record, which teaches, calculating a confidence in the autonomous operation of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
/MACEEH ANWARI/               Primary Examiner, Art Unit 3663